Exhibit 10.3

LEASE

THIS LEASE (the “Lease”), dated as of August 31, 2012, is made by and between
TORBURN PRATT BOULEVARD, LLC, a Delaware limited liability company (“Landlord”),
and MATERIAL SCIENCES CORPORATION, a Delaware corporation (“Tenant”).

ARTICLE 1—LEASE OF PREMISES

Section 1.01. Basic Lease Provisions and Definitions.

(a) Leased Premises (shown outlined on Exhibit A attached hereto): Approximately
35,000 rentable square feet of office space on the second floor of the building
commonly known as 2200 East Pratt Boulevard, Elk Grove Village, Illinois and
containing 273,681 rentable square feet (the “Building”).

(b) Annual Rent:

 

Year 1

   $ 280,000.00   

Year 2

   $ 280,000.00   

Year 3

   $ 280,000.00   

Year 4

   $ 280,000.00   

(c) Monthly Rental Installments:

 

Months 1 - 12

   $ 23,333.33   

Months 13 - 24

   $ 23,333.33   

Months 25 - 36

   $ 23,333.33   

Months 37 - 48

   $ 23,333.33   

(d) Commencement Date: The date hereof.

(e) Lease Term: A term of four (4) years.

(f) Permitted Use: General office.

(g) Address for notices and payments are as follows:

 

   

Landlord Notices / :

      

Rental Payments

   Attn : Michael Burns      c/o Torburn Partners, Inc.      1033 Skokie
Boulevard      Suite 150      Northbrook, Illinois 60062      Telecopy:
847-562-1313



--------------------------------------------------------------------------------

 

 

With copy to:

  

Selig Jindal LLP

Attn: Randal J. Selig

1622 Willow Road, Suite 206

Northfield, Illinois 60093

Telecopy: 312-902-1061

 

Tenant:

  

Material Sciences Corporation

Attn.: James Pawlak, Chief Financial Officer

2200 East Pratt Boulevard

Elk Grove Village, Illinois 60007

Telecopy: 847-439-0737

 

With copy to:

  

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Illinois 60661-3693

Telecopy: 312-902-1061

EXHIBITS

Exhibit A –Leased Premises

Exhibit B – Historical Utility Usage

Exhibit C – Rules and Regulations

Exhibit D – Parking Lots

Section 1.02. Lease of Premises.

(a) Leased Premises. As of the Commencement Date, Landlord hereby leases to
Tenant and Tenant hereby leases from Landlord the Leased Premises, under the
terms and conditions herein, together with a non-exclusive right, in common with
others, to use the following (collectively, the “Common Areas”): the areas of
the Building and the underlying land and improvements thereto that are designed
for use in common by all tenants of the Building and their respective employees,
agents, customers, invitees and others. Additionally, the Leased Premises shall
include the exclusive right of Tenant and Tenant’s invitees to use seventy five
(75) parking spaces, as designated on Exhibit D attached hereto).

(b) Truck and Semi-Trailer Parking. Tenant shall not be permitted to park
tractor trucks and semi-trailers anywhere within the Leased Premises or the
Common Areas.

(c) Intentionally omitted.

(d) Office Furniture. Landlord hereby grants Tenant an exclusive license to use
any cubicle partitions currently located within the Leased Premises for the
duration of the Lease Term.

ARTICLE 2—TERM AND POSSESSION

Section 2.01. Term. The Commencement Date and Lease Term shall be as set forth
in Sections 1.01(d) and 1.01(e) above.

Section 2.02. “As Is” Condition. Tenant hereby accepts the Leased Premises in an
“as is” physical condition and Tenant shall not be entitled to receive any
allowance, credit, concession or payment from Landlord for the improvement
thereof.

 

-2-



--------------------------------------------------------------------------------

Section 2.03. Surrender of the Premises. Upon the expiration or earlier
termination of this Lease, Tenant shall, at its sole cost and expense,
immediately (a) surrender the Leased Premises to Landlord in “broom-clean
condition” and in good order, condition and repair, (b) remove from the Leased
Premises (i) Tenant’s Property (as defined in Section 8.01 below), (ii) all data
and communications wiring and cabling (including above ceiling, below raised
floors and behind walls) installed by Tenant, and (iii) any alterations required
to be removed pursuant to Section 7.02 below, and (c) repair any damage caused
by any such removal and restore the Leased Premises to the condition existing
upon the Commencement Date, reasonable wear and tear and casualty damage
excepted. All of Tenant’s Property that is not removed within ten (10) days
following the expiration or earlier termination of this Lease shall be
conclusively deemed to have been abandoned and Landlord shall be entitled to
dispose of such property at Tenant’s cost without incurring any liability to
Tenant. This Section 2.03 shall survive the expiration or any earlier
termination of this Lease.

Section 2.04. Holding Over. If Tenant retains possession of the Leased Premises
after the expiration or earlier termination of this Lease, Tenant shall be a
tenant at sufferance at two hundred percent (200%) of the Monthly Rental
Installments for the Leased Premises in effect upon the date of such expiration
or earlier termination, and otherwise upon the terms, covenants and conditions
herein specified, so far as applicable. Acceptance by Landlord of rent after
such expiration or earlier termination shall not result in a renewal of this
Lease, nor shall such acceptance create a month-to-month tenancy. In the event a
month-to-month tenancy is created by operation of law, either party shall have
the right to terminate such month-to-month tenancy upon thirty (30) days’ prior
written notice to the other, whether or not said notice is given on the rent
paying date. This Section 2.04 shall in no way constitute a consent by Landlord
to any holding over by Tenant upon the expiration or earlier termination of this
Lease, nor limit Landlord’s remedies in such event.

ARTICLE 3—RENT

Section 3.01. Base Rent. Tenant shall pay to Landlord the Annual Rent in the
Monthly Rental Installments in advance, without demand, deduction or offset, on
the Commencement Date (unless such rent is in abatement under the terms hereof)
and on or before the first day of each and every calendar month thereafter
during the Lease Term. The Monthly Rental Installments for partial calendar
months shall be prorated.

Section 3.04. Late Charges. Tenant acknowledges that Landlord shall incur
certain additional unanticipated administrative and legal costs and expenses if
Tenant fails to pay timely any payment required hereunder within five (5) days
of being due. Landlord may, at Landlord’s option and to the extent allowed by
applicable law, impose a late charge on any payments which are not received by
Landlord on or before the due date, in an amount equal to five percent (5%) of
the amount of the past due payment (the “Late Charge”). A Late Charge may be
imposed only once on each past due payment. Any Late Charge will be in addition
to Landlord’s other remedies for nonpayment of rent. In addition to the other
remedies available to Landlord hereunder, if any payment required to be paid by
Tenant to Landlord hereunder shall become overdue by more than five (5) days,
such unpaid amount shall bear interest from the due date thereof to the date of
payment at the prime rate of interest, as reported in the Wall Street Journal
(the “Prime Rate”) plus seven percent (7%) per annum.

 

-3-



--------------------------------------------------------------------------------

ARTICLE 4 – INTENTIONALLY DELETED

ARTICLE 5—OCCUPANCY AND USE

Section 5.01. Use. Tenant shall use the Leased Premises for the Permitted Use
and for no other purpose without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed.

Section 5.02. Covenants of Tenant Regarding Use.

(a) Tenant shall (i) use and maintain the Leased Premises and conduct its
business thereon in a safe, careful, reputable and lawful manner, (ii) comply
with all covenants that encumber the Building and all laws, rules, regulations,
orders, ordinances, directions and requirements of any governmental authority or
agency, now in force or which may hereafter be in force, including, without
limitation, those which shall impose upon Landlord or Tenant any duty with
respect to or triggered by a change in the use or occupation of, or any
improvement or alteration to, the Leased Premises, and (iii) comply with and
obey all reasonable directions, rules and regulations of Landlord, including the
Building Rules and Regulations attached hereto as Exhibit C and made a part
hereof, as may be modified from time to time by Landlord on reasonable written
notice to Tenant.

(b) Tenant shall not do or permit anything to be done in or about the Leased
Premises that will in any way cause a nuisance, obstruct or interfere with the
rights of other tenants or occupants of the Building or injure or annoy them.
Landlord shall not be responsible to Tenant for the non-performance by any other
tenant or occupant of the Building of any of Landlord’s directions, rules and
regulations, but agrees that any enforcement thereof shall be done uniformly.
Tenant shall not use the Leased Premises, nor allow the Leased Premises to be
used, for any purpose or in any manner that would (i) invalidate any policy of
insurance now or hereafter carried by Landlord on the Building, or (ii) increase
the rate of premiums payable on any such insurance policy unless Tenant
reimburses Landlord for any increase in premium charged.

Section 5.03. Landlord’s Rights Regarding Use. Without limiting any of
Landlord’s rights specified elsewhere in this Lease (a) Landlord shall have the
right at any time, without notice to Tenant, to control, change or otherwise
alter the Common Areas in such manner as it deems necessary or proper, provided
that the same does not unreasonably restrict Tenant’s use and enjoyment of the
Leased Premises and (b) Landlord, its agents, employees and contractors and any
mortgagee of the Building shall have the right to enter any part of the Leased
Premises at reasonable times upon reasonable advance notice (except in the event
of an emergency where no notice shall be required) for the purposes of examining
or inspecting the same (including, without limitation, testing to confirm
Tenant’s compliance with this Lease), showing the same to prospective
purchasers, mortgagees or tenants, and making such repairs, alterations or
improvements to the Leased Premises or the Building as Landlord may deem
necessary or desirable. Landlord shall incur no liability to Tenant for such
entry, nor shall such entry constitute an eviction of Tenant or a termination of
this Lease, or entitle Tenant to any abatement of rent therefor, however,
Landlord shall use reasonable efforts not to disrupt or interfere with Tenant’s
business.

ARTICLE 6—UTILITIES

If Landlord so chooses, in its sole discretion, to install separately metered
utility feeds to the Leased Premises or any part thereof, Tenant shall thereupon
obtain in its own name and pay directly to the appropriate supplier the cost of
all such separately metered utilities serving the Leased Premises.

 

-4-



--------------------------------------------------------------------------------

However, until such time that a utility becomes separately metered, Tenant shall
pay to Landlord as Additional Rent:

(a) with respect to electricity and natural gas, during each calendar month for
the duration of the Lease Term, (i) prior to the earlier of May 1, 2013 or the
date upon which Main Steel Polishing Company, Inc., moves into any office space
in the Building (the “Conversion Date”), sixty-four percent (64%) of the
historical average usage set forth on Exhibit B attached hereto, multiplied by
the then applicable usage rate imposed by the utility provider ($/KwH or
$/Decatherm), and (ii) from and after the Conversion Date, fifty percent
(50%) of the historical average usage set forth on Exhibit B attached hereto,
multiplied by the then applicable usage rate imposed by the utility provider
($/KwH or $/Decatherm); and

(b) with respect to water, during each calendar month for the duration of the
Lease Term, (i) prior to the Conversion Date, sixty-four percent (64%) of
one-twelfth (1/12) of the total annual historical average cost set forth on
Exhibit B attached hereto, and (ii) from and after the Conversion Date, fifty
percent (50%) of one-twelfth (1/12) of the total annual the historical average
cost set forth on Exhibit B attached hereto.

Landlord agrees to (i) use commercially reasonable efforts to obtain the lowest
pricing possible on all utilities serving the Leased Premises, and (ii) consult
Tenant in connection with all utility procurement decisions.

Landlord shall not be liable in damages or otherwise for any failure or
interruption of any utility or other Building service and no such failure or
interruption shall entitle Tenant to terminate this Lease or withhold sums due
hereunder.

ARTICLE 7—REPAIRS, MAINTENANCE AND ALTERATIONS

Section 7.01. Landlord’s Responsibility. During the term of this Lease, Landlord
shall maintain in good condition and repair, and replace as necessary, the
electrical systems, heating and air conditioning systems, sprinkler and plumbing
systems, roof, floor slab, exterior walls, foundation and structural frame of
the Building and the parking and landscaped areas, all at Landlord’s sole cost
and expense; provided, however, that to the extent any of the foregoing items
require repair or replacement because of the negligence, misuse, or default of
Tenant, its employees, agents, customers or invitees, Landlord shall make such
repairs solely at Tenant’s expense. Landlord agrees to undertake all necessary
repairs and replacements as required hereunder with commercially reasonable
diligence.

Section 7.02. Alterations. Except for non-structural alterations and alterations
that do not affect building HVAC, plumbing or other systems all of which not to
exceed $25,000.00 per calendar year, Tenant shall not permit alterations in or
to the Leased Premises unless and until Landlord has approved the plans therefor
in writing. As a condition of such approval, Landlord may require Tenant to
remove the alterations and restore the Leased Premises upon termination of this
Lease; otherwise, all such alterations shall at Landlord’s option become a part
of the realty and the property of Landlord, and shall not be removed by Tenant.
Tenant shall ensure that all alterations shall be made in accordance with all
applicable laws, regulations and building codes, in a good and workmanlike
manner and of quality equal to or better than the original construction of the
Building. No person shall be entitled to any lien derived through or under
Tenant for any labor or material furnished to the Leased Premises, and nothing
in this Lease shall be construed to constitute Landlord’s consent to the
creation of any lien. If any lien is filed against the Leased Premises for work
claimed to have been done for or material claimed to have been furnished to
Tenant, Tenant shall cause such lien to be discharged of record within thirty
(30) days after filing. Tenant shall indemnify Landlord from all costs, losses,
expenses and attorneys’ fees in connection with any construction or alteration
and any related lien.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 8—INDEMNITY AND INSURANCE

Section 8.01. Release. All of Tenant’s trade fixtures, merchandise, inventory
and all other personal property in or about the Leased Premises, the Building or
the Common Areas, which is deemed to include the trade fixtures, merchandise,
inventory and personal property of others located in or about the Leased
Premises or Common Areas at the invitation, direction or acquiescence (express
or implied) of Tenant (all of which property shall be referred to herein,
collectively, as “Tenant’s Property”), shall be and remain at Tenant’s sole
risk. Landlord shall not be liable to Tenant or to any other person for, and
Tenant hereby releases Landlord from (a) any and all liability for theft or
damage to Tenant’s Property, and (b) any and all liability for any injury to
Tenant or its employees, agents, contractors, guests and invitees in or about
the Leased Premises, the Building or the Common Areas, except to the extent of
personal injury (but not property loss or damage) caused directly by the
negligence or willful misconduct of Landlord, its agents, employees or
contractors. Nothing contained in this Section 8.01 shall limit (or be deemed to
limit) the waivers contained in Section 8.06 below. In the event of any conflict
between the provisions of Section 8.06 below and this Section 8.01, the
provisions of Section 8.06 shall prevail. This Section 8.01 shall survive the
expiration or earlier termination of this Lease.

Section 8.02. Indemnification by Tenant. Tenant shall protect, defend, indemnify
and hold Landlord, its agents, employees and contractors harmless from and
against any and all claims, damages, demands, penalties, costs, liabilities,
losses, and expenses (including reasonable attorneys’ fees and expenses at the
trial and appellate levels) to the extent (a) arising out of or relating to any
act, omission, negligence, or willful misconduct of Tenant or Tenant’s agents,
employees, contractors, customers or invitees in or about the Leased Premises,
the Building or the Common Areas, (b) arising out of or relating to any of
Tenant’s Property, or (c) arising out of any other act or occurrence within the
Leased Premises, in all such cases except to the extent of personal injury (but
not property loss or damage) caused directly by the negligence or willful
misconduct of Landlord, its agents, employees or contractors. Nothing contained
in this Section 8.02 shall limit (or be deemed to limit) the waivers contained
in Section 8.06 below. In the event of any conflict between the provisions of
Section 8.06 below and this Section 8.02, the provisions of Section 8.06 shall
prevail. This Section 8.02 shall survive the expiration or earlier termination
of this Lease.

Section 8.03. Indemnification by Landlord. Landlord shall protect, defend,
indemnify and hold Tenant, its agents, employees and contractors harmless from
and against any and all claims, damages, demands, penalties, costs, liabilities,
losses and expenses (including reasonable attorneys’ fees and expenses at the
trial and appellate levels) to the extent arising out of or relating to any act,
omission, negligence or willful misconduct of Landlord or Landlord’s agents,
employees or contractors. Nothing contained in this Section 8.03 shall limit (or
be deemed to limit) the waivers contained in Section 8.06 below. In the event of
any conflict between the provisions of Section 8.06 below and this Section 8.03,
the provisions of Section 8.06 shall prevail. This Section 8.03 shall survive
the expiration or earlier termination of this Lease.

 

-6-



--------------------------------------------------------------------------------

Section 8.04. Tenant’s Insurance.

(a) During the Lease Term (and any period of early entry or occupancy or holding
over by Tenant, if applicable), Tenant shall maintain the following types of
insurance, in the amounts specified below:

(i) Liability Insurance. Commercial General Liability Insurance (which insurance
shall not exclude blanket contractual liability, broad form property damage,
personal injury, or fire damage coverage) covering the Leased Premises and
Tenant’s use thereof against claims for bodily injury or death and property
damage, which insurance shall provide coverage on an occurrence basis with a per
occurrence limit of not less than $2,000,000, and with general aggregate limits
of not less than $5,000,000 for each policy year, which limits may be satisfied
by any combination of primary and excess or umbrella per occurrence policies.

(ii) Property Insurance. Special Form Insurance (which insurance shall not
exclude flood or earthquake) in the amount of the full replacement cost of
Tenant’s Property and betterments (including alterations or additions performed
by Tenant pursuant hereto, but excluding those improvements, if any, made
pursuant to Section 2.02 above), which insurance shall include an agreed amount
endorsement waiving coinsurance limitations.

(iii) Worker’s Compensation Insurance. Worker’s Compensation insurance in
amounts required by applicable law.

(iv) Business Interruption Insurance. Business Interruption Insurance with
limits not less than an amount equal to eighteen (18) months rent hereunder.

(b) All insurance required by Tenant hereunder shall (i) be issued by one or
more insurance companies reasonably acceptable to Landlord, licensed to do
business in the State in which the Leased Premises is located and having an AM
Best’s rating of A IX or better, and (ii) provide that said insurance shall not
be materially changed, canceled or permitted to lapse on less than thirty
(30) days’ prior written notice to Landlord. In addition, Tenant’s insurance
shall protect Tenant and Landlord as their interests may appear, naming
Landlord, Landlord’s managing agent, and any mortgagee requested by Landlord, as
additional insureds under its commercial general liability policies. On or
before the Commencement Date (or the date of any earlier entry or occupancy by
Tenant), and thereafter, within thirty (30) days prior to the expiration of each
such policy, Tenant shall furnish Landlord with certificates of insurance in the
form of ACORD 25 or ACORD 25-S (or other evidence of insurance reasonably
acceptable to Landlord), evidencing all required coverages, together with a copy
of the endorsement(s) to Tenant’s commercial general liability policy evidencing
primary and non-contributory coverage afforded to the appropriate additional
insureds. Upon Tenant’s receipt of a request from Landlord, Tenant shall provide
Landlord with copies of all insurance policies, including all endorsements,
evidencing the coverages required hereunder. If Tenant fails to carry such
insurance and furnish Landlord with such certificates of insurance or copies of
insurance policies (if applicable), Landlord may obtain such insurance on
Tenant’s behalf and Tenant shall reimburse Landlord upon demand for the cost
thereof as Additional Rent.

Section 8.05. Landlord’s Insurance. During the Lease Term, Landlord shall
maintain the following types of insurance, in the amounts specified below (all
of which shall be at Landlord’s cost and expense):

(a) Liability Insurance. Commercial General Liability Insurance (which insurance
shall not exclude blanket, contractual liability, broad form property damage,
personal injury, or fire damage

 

-7-



--------------------------------------------------------------------------------

coverage) covering the Common Areas against claims for bodily injury or death
and property damage, which insurance shall provide coverage on an occurrence
basis with a per occurrence limit of not less than $1,000,000, and with general
aggregate limits of not less than $5,000,000 for each policy year, which limits
may be satisfied by any combination of primary and excess or umbrella per
occurrence policies.

(b) Property Insurance. Special Form Insurance (which insurance shall not
exclude flood or earthquake) in the amount of the full replacement cost of the
Building, including, without limitation, any improvements, if any, made pursuant
to Section 2.02 above, but excluding Tenant’s Property and any other items
required to be insured by Tenant pursuant to Section 8.04 above.

Section 8.06. Waiver of Subrogation. Notwithstanding anything contained in this
Lease to the contrary, Landlord and Tenant hereby waive any rights each may have
against the other on account of any loss of or damage to their respective
property, the Leased Premises, its contents, or other portions of the Building
or Common Areas arising from any risk which is required to be insured against by
Sections 8.04(a)(ii) and 8.05(b) above. The special form coverage insurance
policies maintained by Landlord and Tenant as provided in this Lease shall
include an endorsement containing an express waiver of any rights of subrogation
by the insurance company against Landlord and Tenant, as applicable.

ARTICLE 9—CASUALTY

In the event of total or partial destruction of the Building or the Leased
Premises by fire or other casualty, Landlord agrees promptly to restore and
repair same; provided, however, Landlord’s obligation hereunder with respect to
the Leased Premises shall be limited to the reconstruction of such of the
leasehold improvements as were located in the Premises as of the Commencement
Date, and further provided that Landlord shall have no obligation to restore or
repair the Leased Premises in the event of total or partial destruction during
the last two (2) years of the Term. Rent shall proportionately abate during the
time that the Leased Premises or part thereof are unusable because of any such
damage. Notwithstanding the foregoing, if the Leased Premises are (a) so
destroyed that they cannot be repaired or rebuilt within two hundred ten
(210) days from the casualty date; or (b) destroyed by a casualty that is not
covered by the insurance required hereunder or, if covered, such insurance
proceeds are not released by any mortgagee entitled thereto or are insufficient
to rebuild the Building and the Leased Premises; then, in case of a clause
(a) casualty, either Landlord or Tenant may, or, in the case of a clause
(b) casualty, then Landlord may, upon thirty (30) days’ written notice to the
other party, terminate this Lease with respect to matters thereafter accruing.
Tenant waives any right under applicable laws inconsistent with the terms of
this paragraph.

ARTICLE 10—EMINENT DOMAIN

If all or any substantial part of the Building or Common Areas shall be acquired
by the exercise of eminent domain, Landlord may terminate this Lease by giving
written notice to Tenant on or before the date possession thereof is so taken.
If all or any part of the Leased Premises shall be acquired by the exercise of
eminent domain so that the Leased Premises shall become impractical for Tenant
to use for the Permitted Use, Tenant may terminate this Lease by giving written
notice to Landlord as of the date possession thereof is so taken. All damages
awarded shall belong to Landlord; provided, however, that Tenant may claim
dislocation damages if such amount is not subtracted from Landlord’s award.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 11—ASSIGNMENT AND SUBLEASE

Section 11.01. Assignment and Sublease.

(a) Subject to Section 11.02, Tenant shall not assign this Lease or sublet the
Leased Premises in whole or in part without Landlord’s prior written consent,
which consent shall not be unreasonably withheld or delayed. In the event of any
permitted assignment or subletting, Tenant shall remain primarily liable
hereunder. The acceptance of rent from any other person shall not be deemed to
be a waiver of any of the provisions of this Lease or to be a consent to the
assignment of this Lease or the subletting of the Leased Premises. Any
assignment or sublease consented to by Landlord shall not relieve Tenant (or its
assignee) from obtaining Landlord’s consent to any subsequent assignment or
sublease.

(b) By way of example and not limitation, Landlord shall be deemed to have
reasonably withheld consent to a proposed assignment or sublease if in
Landlord’s opinion (i) the Leased Premises are or may be in any way materially
and adversely affected; (ii) the business reputation of the proposed assignee or
subtenant is unacceptable; or (iii) the financial worth of the proposed assignee
or subtenant is insufficient to meet the obligations hereunder. If Landlord
refuses to give its consent to any proposed assignment or subletting, Landlord
may, at its option, within thirty (30) days after receiving a request to
consent, terminate this Lease by giving Tenant thirty (30) days’ prior written
notice of such termination, whereupon each party shall be released from all
further obligations and liability hereunder, except those which expressly
survive the termination of this Lease.

(c) If Tenant shall make any assignment or sublease, with Landlord’s consent,
for a rental in excess of the rent payable under this Lease, Tenant shall pay to
Landlord fifty percent (50%) of any such excess rental upon receipt. Tenant
agrees to pay Landlord $500.00 upon demand by Landlord for reasonable accounting
and attorneys’ fees incurred in conjunction with the processing and
documentation of any requested assignment, subletting or any other hypothecation
of this Lease or Tenant’s interest in and to the Leased Premises as
consideration for Landlord’s consent.

Section 11.02. Permitted Transfer. Notwithstanding anything to the contrary
contained in Section 11.01 above, Tenant shall have the right, without
Landlord’s consent, but upon ten (10) days’ prior notice to Landlord, to
(a) sublet all or part of the Leased Premises to any related entity that
controls Tenant, is controlled by Tenant or is under common control with Tenant;
(b) assign all or any part of this Lease to any related entity which controls
Tenant, is controlled by Tenant, or is under common control with Tenant, or to a
successor entity into which or with which Tenant is merged or consolidated or
which acquires substantially all of Tenant’s assets or property; or
(c) effectuate any public offering of Tenant’s stock on the New York Stock
Exchange or in the NASDAQ over the counter market, provided that in the event of
a transfer pursuant to clause (b), the tangible net worth after any such
transaction is not less than the tangible net worth of Tenant as of the date
hereof and provided further that such successor entity assumes all of the
obligations and liabilities of Tenant (any such entity hereinafter referred to
as a “Permitted Transferee”). For the purpose of this Article 11 (i) “control”
shall mean ownership of not less than fifty percent (50%) of all voting stock or
legal and equitable interest in such corporation or entity, and (ii) “tangible
net worth” shall mean the excess of the value of tangible assets (i.e. assets
excluding those which are intangible such as goodwill, patents and trademarks)
over liabilities. Any such transfer shall not relieve Tenant of its obligations
under this Lease. Nothing in this paragraph is intended to nor shall permit
Tenant to transfer its interest under this Lease as part of a fraud or
subterfuge to intentionally avoid its obligations under this Lease (for example,
transferring its interest to a shell corporation that subsequently files a
bankruptcy), and any such transfer shall constitute a Default

 

-9-



--------------------------------------------------------------------------------

hereunder. Any change in control of Tenant resulting from a merger,
consolidation, or a transfer of partnership or membership interests, a stock
transfer, or any sale of substantially all of the assets of Tenant that do not
meet the requirements of this Section 11.02 shall be deemed an assignment or
transfer that requires Landlord’s prior written consent pursuant to
Section 11.01 above.

ARTICLE 12—TRANSFERS BY LANDLORD

Section 12.01. Sale of the Building. Landlord shall have the right to sell the
Building at any time during the Lease Term, subject only to the rights of Tenant
hereunder; and such sale shall operate to release Landlord from liability
hereunder for obligations of Landlord accruing from and after the date of such
conveyance.

Section 12.02. Estoppel Certificate. Within ten (10) days following receipt of a
written request from Landlord, Tenant shall execute and deliver to Landlord,
without cost to Landlord, an estoppel certificate in such form as Landlord may
reasonably request certifying (a) that this Lease is in full force and effect
and unmodified or stating the nature of any modification, (b) the date to which
rent has been paid, (c) that there are not, to Tenant’s knowledge, any uncured
defaults or specifying such defaults if any are claimed, and (d) any other
matters or state of facts reasonably required respecting the Lease. Such
estoppel may be relied upon by Landlord and by any purchaser or mortgagee of the
Building.

Section 12.03. Subordination. Landlord shall have the right to subordinate this
Lease to any mortgage, deed to secure debt, deed of trust or other instrument in
the nature thereof, and any amendments or modifications thereto (collectively, a
“Mortgage”) presently existing or hereafter encumbering the Building by so
declaring in such Mortgage. Within ten (10) days following receipt of a written
request from Landlord, Tenant shall execute and deliver to Landlord, without
cost, any instrument that Landlord deems reasonably necessary or desirable to
confirm the subordination of this Lease. Notwithstanding the foregoing, if the
holder of the Mortgage shall take title to the Leased Premises through
foreclosure or deed in lieu of foreclosure, Tenant shall be allowed to continue
in possession of the Leased Premises as provided for in this Lease so long as
Tenant is not in Default. Upon written request from Tenant, Landlord agrees to
use reasonable efforts to obtain from the holder of a Mortgage a subordination,
attornment and non-disturbance agreement in such holder’s standard form and to
facilitate the execution thereof by Tenant and such holder, all at no cost to
Landlord.

ARTICLE 13—DEFAULT AND REMEDY

Section 13.01. Default. The occurrence of any of the following shall be a
“Default”:

(a) Tenant fails to pay any Monthly Rental Installments or Additional Rent
within five (5) days after the same is due.

(b) Tenant fails to perform or observe any other term, condition, covenant or
obligation required under this Lease for a period of thirty (30) days after
written notice thereof from Landlord; provided, however, that if the nature of
Tenant’s default is such that more than thirty (30) days are reasonably required
to cure, then such default shall be deemed to have been cured if Tenant
commences such performance within said thirty (30) day period and thereafter
diligently completes the required action within a reasonable time.

(c) Intentionally Omitted.

 

-10-



--------------------------------------------------------------------------------

(d) Tenant shall assign or sublet all or a portion of the Leased Premises in
contravention of the provisions of Article 11 of this Lease.

(e) All or substantially all of Tenant’s assets in the Leased Premises or
Tenant’s interest in this Lease are attached or levied under execution (and
Tenant does not discharge the same within sixty (60) days thereafter); a
petition in bankruptcy, insolvency or for reorganization or arrangement is filed
by or against Tenant (and Tenant fails to secure a stay or discharge thereof
within sixty (60) days thereafter); Tenant is insolvent and unable to pay its
debts as they become due; Tenant makes a general assignment for the benefit of
creditors; Tenant takes the benefit of any insolvency action or law; the
appointment of a receiver or trustee in bankruptcy for Tenant or its assets if
such receivership has not been vacated or set aside within thirty (30) days
thereafter; or, dissolution or other termination of Tenant’s corporate charter
if Tenant is a corporation.

In addition to the defaults described above, the parties agree that if Tenant
receives written notice of a violation of the performance of any (but not
necessarily the same) term or condition of this Lease two (2) or more times
during any twelve (12) month period, regardless of whether such violations are
ultimately cured, then such conduct shall, at Landlord’s option, represent a
separate Default.

Section 13.02. Remedies. Upon the occurrence of any Default, Landlord shall have
the following rights and remedies, in addition to those stated elsewhere in this
Lease and those allowed by law or in equity, any one or more of which may be
exercised without further notice to Tenant:

(a) Landlord may re-enter the Leased Premises and cure any Default of Tenant,
and Tenant shall reimburse Landlord as Additional Rent for any costs and
expenses which Landlord thereby incurs; and Landlord shall not be liable to
Tenant for any loss or damage which Tenant may sustain by reason of Landlord’s
action.

(b) Without terminating this Lease, Landlord may terminate Tenant’s right to
possession of the Leased Premises, and thereafter, neither Tenant nor any person
claiming under or through Tenant shall be entitled to possession of the Leased
Premises, and Tenant shall immediately surrender the Leased Premises to
Landlord, and Landlord may re-enter the Leased Premises and dispossess Tenant
and any other occupants of the Leased Premises by any lawful means and may
remove their effects, without prejudice to any other remedy that Landlord may
have. Upon termination of possession, Landlord may (i) re-let all or any part
thereof for a term different from that which would otherwise have constituted
the balance of the Lease Term and for rent and on terms and conditions different
from those contained herein, whereupon Tenant shall be immediately obligated to
pay to Landlord an amount equal to the present value (discounted at the Prime
Rate) of the difference between the rent provided for herein and that provided
for in any lease covering a subsequent re-letting of the Leased Premises, for
the period which would otherwise have constituted the balance of the Lease Term
(the “Accelerated Rent Difference”), or (ii) without re-letting, declare the
present value (discounted at the Prime Rate) of all rent which would have been
due under this Lease for the balance of the Lease Term to be immediately due and
payable as liquidated damages (the “Accelerated Rent”). Upon termination of
possession, Tenant shall be obligated to pay to Landlord (A) the Accelerated
Rent Difference or the Accelerated Rent, whichever is applicable, (B) all loss
or damage that Landlord may sustain by reason of Tenant’s Default (“Default
Damages”), which shall include, without limitation, expenses of preparing the
Leased Premises for re-letting, demolition, repairs, tenant finish improvements,
brokers’ commissions and attorneys’ fees, and (C) all unpaid Annual Rent and
Additional Rent that accrued prior to the date of termination of possession,
plus any interest and late fees due hereunder (the “Prior Obligations”).

 

-11-



--------------------------------------------------------------------------------

(c) Landlord may terminate this Lease and declare the Accelerated Rent to be
immediately due and payable, whereupon Tenant shall be obligated to pay to
Landlord (i) the Accelerated Rent, (ii) all of Landlord’s Default Damages, and
(iii) all Prior Obligations. It is expressly agreed and understood that all of
Tenant’s liabilities and obligations set forth in this subsection (c) shall
survive termination.

(d) Landlord and Tenant acknowledge and agree that the payment of the
Accelerated Rent Difference or the Accelerated Rent as set above shall not be
deemed a penalty, but merely shall constitute payment of liquidated damages, it
being understood that actual damages to Landlord are extremely difficult, if not
impossible, to ascertain. Neither the filing of a dispossessory proceeding nor
an eviction of personalty in the Leased Premises shall be deemed to terminate
the Lease.

(e) Landlord may sue for injunctive relief or to recover damages for any loss
resulting from the Default.

Section 13.03. Landlord’s Default and Tenant’s Remedies. Landlord shall be in
default if it fails to perform any term, condition, covenant or obligation
required under this Lease for a period of thirty (30) days after written notice
thereof from Tenant to Landlord; provided, however, that if the term, condition,
covenant or obligation to be performed by Landlord is such that it cannot
reasonably be performed within thirty (30) days, such default shall be deemed to
have been cured if Landlord commences such performance within said thirty-day
period and thereafter diligently undertakes to complete the same. Upon the
occurrence of any such default, Tenant may sue for injunctive relief or to
recover damages for any loss directly resulting from the breach, but Tenant
shall not be entitled to terminate this Lease or withhold, offset or abate any
sums due hereunder.

Section 13.04. Limitation of Landlord’s Liability. If Landlord shall fail to
perform any term, condition, covenant or obligation required to be performed by
it under this Lease and if Tenant shall, as a consequence thereof, recover a
money judgment against Landlord, Tenant agrees that it shall look solely to
Landlord’s right, title and interest in and to the Building for the collection
of such judgment; and Tenant further agrees that no other assets of Landlord
shall be subject to levy, execution or other process for the satisfaction of
Tenant’s judgment.

Section 13.05. Nonwaiver of Defaults. Neither party’s failure or delay in
exercising any of its rights or remedies or other provisions of this Lease shall
constitute a waiver thereof or affect its right thereafter to exercise or
enforce such right or remedy or other provision. No waiver of any default shall
be deemed to be a waiver of any other default. Landlord’s receipt of less than
the full rent due shall not be construed to be other than a payment on account
of rent then due, nor shall any statement on Tenant’s check or any letter
accompanying Tenant’s check be deemed an accord and satisfaction. No act or
omission by Landlord or its employees or agents during the Lease Term shall be
deemed an acceptance of a surrender of the Leased Premises, and no agreement to
accept such a surrender shall be valid unless in writing and signed by Landlord.

Section 13.06. Attorneys’ Fees. If either party defaults in the performance or
observance of any of the terms, conditions, covenants or obligations contained
in this Lease and the non-defaulting party obtains a judgment against the
defaulting party, then the defaulting party agrees to reimburse the
non-defaulting party for reasonable attorneys’ fees incurred in connection
therewith. In addition, if a monetary Default shall occur and Landlord engages
outside counsel to exercise its remedies hereunder, and then Tenant cures such
monetary Default, Tenant shall pay to Landlord, on demand, all expenses incurred
by Landlord as a result thereof, including reasonable attorneys’ fees, court
costs and expenses actually incurred.

 

-12-



--------------------------------------------------------------------------------

ARTICLE 14 – INTENTIONALLY DELETED

ARTICLE 15—TENANT’S RESPONSIBILITY REGARDING

ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES

Section 15.01. Environmental Definitions.

(a) “Environmental Laws” shall mean all present or future federal, state and
municipal laws, ordinances, rules and regulations applicable to the
environmental and ecological condition of the Leased Premises, and the rules and
regulations of the Federal Environmental Protection Agency and any other
federal, state or municipal agency or governmental board or entity having
jurisdiction over the Leased Premises.

(b) “Hazardous Substances” shall mean those substances included within the
definitions of “hazardous substances,” “hazardous materials,” “toxic substances”
“solid waste” or “infectious waste” under Environmental Laws and petroleum
products.

Section 15.02. Restrictions on Tenant. Tenant shall not cause or permit the use,
generation, release, manufacture, refining, production, processing, storage or
disposal of any Hazardous Substances on, under or about the Leased Premises, or
the transportation to or from the Leased Premises of any Hazardous Substances,
except as necessary and appropriate for its Permitted Use in which case the use,
storage or disposal of such Hazardous Substances shall be performed in
compliance with the Environmental Laws.

Section 15.03. Notices, Affidavits, Etc. Tenant shall immediately (a) notify
Landlord of (i) any violation by Tenant, its employees, agents, representatives,
customers, invitees or contractors of any Environmental Laws on, under or about
the Leased Premises, or (ii) the presence or suspected presence of any Hazardous
Substances on, under or about the Leased Premises, and (b) deliver to Landlord
any notice received by Tenant relating to (a)(i) and (a)(ii) above from any
source. Tenant shall execute affidavits, representations and the like within
five (5) days of Landlord’s request therefor concerning Tenant’s best knowledge
and belief regarding the presence of any Hazardous Substances on, under or about
the Leased Premises.

Section 15.04. Tenant’s Indemnification. Tenant shall indemnify Landlord and
Landlord’s managing agent from any and all claims, losses, liabilities, costs,
expenses and damages, including attorneys’ fees, costs of testing and
remediation costs, incurred by Landlord in connection with any breach by Tenant
of its obligations under this Article 15. The covenants and obligations under
this Article 15 shall survive the expiration or earlier termination of this
Lease.

Section 15.05. Existing Conditions. Notwithstanding anything contained in this
Article 15 to the contrary, Tenant shall not have any liability to Landlord
under this Article 15 resulting from any conditions existing, or events
occurring, or any Hazardous Substances existing or generated, at, in, on, under
or in connection with the Leased Premises prior to the Commencement Date of this
Lease (each an “Existing Condition”). Existing Conditions shall include, but
shall not be limited to, any Recognized Environmental Condition (REC) and de
minimis Condition identified in the ASTM Standard E1527-05 Phase I Environmental
Site Assessment of the Leased Premises, dated June 29, 2012, prepared by
Mostardi Platt.

 

-13-



--------------------------------------------------------------------------------

ARTICLE 16—MISCELLANEOUS

Section 16.01. Benefit of Landlord and Tenant. This Lease shall inure to the
benefit of and be binding upon Landlord and Tenant and their respective
successors and assigns.

Section 16.02. Governing Law. This Lease shall be governed in accordance with
the laws of the State of Illinois.

Section 16.03. Force Majeure. Landlord and Tenant (except with respect to the
payment of any monetary obligation) shall be excused for the period of any delay
in the performance of any obligation hereunder when such delay is occasioned by
causes beyond its control, including but not limited to work stoppages,
boycotts, slowdowns or strikes; shortages of materials, equipment, labor or
energy; unusual weather conditions; or acts or omissions of governmental or
political bodies.

Section 16.04. Examination of Lease. Submission of this instrument by Landlord
to Tenant for examination or signature does not constitute an offer by Landlord
to lease the Leased Premises. This Lease shall become effective, if at all, only
upon the execution by and delivery to both Landlord and Tenant. Execution and
delivery of this Lease by Tenant to Landlord constitutes an offer to lease the
Leased Premises on the terms contained herein.

Section 16.05. Indemnification for Leasing Commissions. The parties hereby
represent and warrant that no real estate brokers are involved in the
negotiation and execution of this Lease and that no party is entitled, as a
result of the actions of the respective party, to a commission or other fee
resulting from the execution of this Lease. Each party shall indemnify the other
from any and all liability for the breach of this representation and warranty on
its part.

Section 16.06. Notices. Any notice required or permitted to be given under this
Lease or by law shall be deemed to have been given if it is written and
delivered in person or by overnight courier or mailed by certified mail, postage
prepaid, to the party who is to receive such notice at the address specified in
Section 1.01(j). If sent by overnight courier, the notice shall be deemed to
have been given one (1) day after sending. If mailed by certified mail, return
receipt requested, the notice shall be deemed to have been given on the date
that is three (3) business days following mailing. Either party may change its
address by giving written notice thereof to the other party.

Section 16.07. Partial Invalidity; Complete Agreement. If any provision of this
Lease shall be held to be invalid, void or unenforceable, the remaining
provisions shall remain in full force and effect. This Lease represents the
entire agreement between Landlord and Tenant covering everything agreed upon or
understood in this transaction. There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution hereof or in effect between the
parties. No change or addition shall be made to this Lease except by a written
agreement executed by Landlord and Tenant.

Section 16.08. Financial Statements. During the Lease Term and any extensions
thereof, Tenant shall provide to Landlord (i) on an annual basis, within ninety
(90) days following the end of Tenant’s fiscal year, a copy of Tenant’s audited
and certified financial statements (which may be consolidated) prepared as of
the end of Tenant’s fiscal year, and (ii) within ten (10) days following a
written request by Landlord, Tenant’s most recent certified financial statements
(which may be consolidated). All financial statements provided by Tenant to
Landlord hereunder shall be prepared in conformity with generally accepted
accounting principles, consistently applied and shall be considered confidential
information and shall be appropriately held as confidential by Landlord.

 

-14-



--------------------------------------------------------------------------------

If disclosure of Tenant’s financial statements provided to Landlord hereunder by
is reasonably necessary in connection with Landlord’s financing, refinancing or
sale of the Building, then Landlord shall have the right to provide such
financial statements to such lender or prospective purchaser on a confidential,
need-to-know basis, provided that the intended recipient of such financial
statements enters into a non-disclosure / confidentiality agreement with Tenant
in form reasonably acceptable to Tenant. Tenant hereby covenants and agrees to
execute or cause to be executed any such non-disclosure / confidentiality
agreement within three (3) days of written request therefor.

Section 16.09. Representations and Warranties.

(a) Tenant hereby represents and warrants that (i) Tenant is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the State under which it was organized; (ii) Tenant is authorized to do
business in the State where the Building is located; and (iii) the individual(s)
executing and delivering this Lease on behalf of Tenant has been properly
authorized to do so, and such execution and delivery shall bind Tenant to its
terms.

(b) Landlord hereby represents and warrants that (i) Landlord is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the State under which it was organized; (ii) Landlord is authorized to
do business in the State where the Building is located; and (iii) the
individual(s) executing and delivering this Lease on behalf of Landlord has been
properly authorized to do so, and such execution and delivery shall bind
Landlord to its terms.

Section 16.10. Signage. Tenant may, at its own expense, erect a sign concerning
the business of Tenant that shall be in keeping with the decor and other signs
on the Building. All signage (including the signage described in the preceding
sentence) in or about the Leased Premises shall be first approved by Landlord,
which approval shall not be unreasonably withheld or delayed, and shall be in
compliance with any codes and recorded restrictions applicable to the sign or
the Building. The location, size and style of all signs shall be approved by
Landlord, which approval shall not be unreasonably withheld or delayed. Tenant
agrees to maintain any sign in good state of repair, and upon expiration of the
Lease Term, Tenant agrees to promptly remove such signs and repair any damage to
the Leased Premises.

Section 16.11. Consent. Where the consent of a party is required, such consent
will not be unreasonably withheld or delayed.

Section 16.12. Time. Time is of the essence of each term and provision of this
Lease.

Section 16.13. Intentionally Deleted.

Section 16.14. Consent to Jurisdiction. Tenant irrevocably submits to the
nonexclusive jurisdiction of any United States federal court or Illinois state
court sitting in the state of Illinois in any action or proceeding arising out
of or relating to this Lease and Tenant irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court and irrevocably waives any objection it may now or later have as to the
venue of any such suit, action or proceeding brought in such a court or that
such a court is an inconvenient forum.

Section 16.15. Waiver of Jury Trial. Landlord and Tenant each hereby expressly,
irrevocably, fully and forever release, waive and relinquish any and all right
to trial by jury.

 

-15-



--------------------------------------------------------------------------------

Section 16.16. Execution in Counterpart. This Lease may be executed in multiple
counterparts, each of which shall be deemed an original, but together shall
constitute one agreement. This Lease may be executed and delivered via facsimile
with the same force and effect as if an original of this Amendment were executed
and delivered

[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

LANDLORD:

TORBURN PRATT BOULEVARD, LLC,

a Delaware limited liability company

By:   TORBURN PARTNERS, INC.,


an Illinois corporation,

its sole member

  By:       Name:   Michael K. Burns   Its:   President TENANT:

MATERIAL SCIENCES CORPORATION,

a Delaware corporation

By:     Name: James D. Pawlak Title: Vice President and Chief Financial Officer

 

-17-



--------------------------------------------------------------------------------

EXHIBIT A

SITE PLAN OF LEASED PREMISES

[ATTACHED]

 

Exhibit “A-1”

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B

HISTORICAL UTILITY USAGE

[ATTACHED]

 

Exhibit “B”

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT C

RULES AND REGULATIONS

1. The sidewalks, entrances, driveways and roadways serving and adjacent to the
Leased Premises shall not be obstructed or used for any purpose other than
ingress and egress. Landlord shall control the Common Areas.

2. No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades or screens shall be attached to or hung
in, or used in connection with, any window or door of the Leased Premises other
than Landlord standard window coverings without Landlord’s prior written
approval. All electric ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent, of a quality, type, design and
tube color approved by Landlord. Neither the interior nor the exterior of any
windows shall be coated or otherwise sunscreened without written consent of
Landlord.

3. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by any tenant on, about or from any part of the Leased
Premises, the Building or in the Common Areas including the parking area without
the prior written consent of Landlord. In the event of the violation of the
foregoing by any tenant, Landlord may remove or stop same without any liability,
and may charge the expense incurred in such removal or stopping to tenant.

4. The sinks and toilets and other plumbing fixtures shall not be used for any
purpose other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose subtenants, assignees or any of their servants, employees, agents,
visitors or licensees shall have caused the same.

5. No boring, cutting or stringing of wires or laying of any floor coverings
shall be permitted, except with the prior written consent of the Landlord and as
the Landlord may direct. Landlord shall direct electricians as to where and how
telephone or data cabling are to be introduced. The location of telephones, call
boxes and other office equipment affixed to the Leased Premises shall be subject
to the approval of Landlord. Tenant shall not have access to the roof without
prior written notice to Landlord.

6. No bicycles, vehicles, birds or animals of any kind (except seeing eye dogs)
shall be brought into or kept in or about the Leased Premises, and no cooking
shall be done or permitted by any tenant on the Leased Premises, except
microwave cooking, and the preparation of coffee, tea, hot chocolate and similar
items for tenants and their employees. No tenant shall cause or permit any
unusual or objectionable odors to be produced in or permeate from the Leased
Premises.

7. The Leased Premises shall not be used for manufacturing, unless such use
conforms to the zoning applicable to the area. No tenant shall occupy or permit
any portion of the Leased Premises to be occupied as an office for the
manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or a dance, exercise or music
studio, or any type of school or daycare or copy, photographic or print shop or
an employment bureau without the express written consent of Landlord. The Leased
Premises shall not be used for lodging or sleeping or for any immoral or illegal
purpose.

8. No tenant shall make, or permit to be made any unseemly, excessive or
disturbing noises or disturb or interfere with occupants of this or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, phonograph, unusual noise, or in any other way.
No tenant shall throw anything out of doors, windows or down the passageways.

 

Exhibit “C”

Page 1 of 3



--------------------------------------------------------------------------------

9. No tenant, subtenant or assignee nor any of its servants, employees, agents,
visitors or licensees, shall at any time bring or keep upon the Leased Premises
any flammable, combustible or explosive fluid, chemical or substance or firearm.

10. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made to existing locks
or the mechanism thereof. Each tenant must upon the termination of his tenancy,
restore to the Landlord all keys of doors, offices, and toilet rooms, either
furnished to, or otherwise procured by, such tenant and in the event of the loss
of keys so furnished, such tenant shall pay to the Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

11. No tenant shall overload the floors of the Leased Premises. All damage to
the floor, structure or foundation of the Building due to improper positioning
or storage items or materials shall be repaired by Landlord at the sole cost and
expense of tenant, who shall reimburse Landlord immediately therefor upon
demand.

12. Each tenant shall be responsible for all persons entering the Building at
tenant’s invitation, express or implied. Landlord shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of an invasion, mob riot, public excitement or
other circumstances rendering such action advisable in Landlord’s opinion,
Landlord reserves the right without any abatement of rent to require all persons
to vacate the Building and to prevent access to the Building during the
continuance of the same for the safety of the tenants and the protection of the
Building and the property in the Building.

13. Canvassing, soliciting and peddling in the Building are prohibited, and each
tenant shall report and otherwise cooperate to prevent the same.

14. All equipment of any electrical or mechanical nature shall be placed by
tenant in the Leased Premises in settings that will, to the maximum extent
possible, absorb or prevent any vibration, noise and annoyance.

15. There shall not be used in any space, either by any tenant or others, any
hand trucks except those equipped with rubber tires and rubber side guards.

16. The Building is a smoke-free Building. Smoking is strictly prohibited within
the Building. Smoking shall only be allowed in areas designated as a smoking
area by Landlord.

17. Tenants will insure that all doors are securely locked, and water faucets,
electric lights and electric machinery are turned off before leaving the
Building.

18 Tenant, its employees, customers, invitees and guests shall, when using the
parking facilities in and around the Building, observe and obey all signs
regarding fire lanes and no-parking and driving speed zones and designated
handicapped and visitor spaces, and when parking always park between the
designated lines. Landlord reserves the right to tow away, at the expense of the
owner, any vehicle which is improperly parked or parked in a no-parking zone or
in a designated handicapped area, and any vehicle which is left in any parking
lot in violation of the foregoing regulation. All vehicles shall be parked at
the sole risk of the owner, and Landlord assumes no responsibility for any
damage to or loss of vehicles.

 

Exhibit “C”

Page 2 of 3



--------------------------------------------------------------------------------

19. No outside storage is permitted including without limitation the storage of
trucks and other vehicles.

20. No tenant shall be allowed to conduct an auction from the Leased Premises
without the prior written consent of Landlord.

It is Landlord’s desire to maintain in the Building and Common Areas the highest
standard of dignity and good taste consistent with comfort and convenience for
tenants. Any action or condition not meeting this high standard should be
reported directly to Landlord. The Landlord reserves the right to make such
other and further rules and regulations as in its judgment may from time to time
be necessary for the safety, care and cleanliness of the Building and Common
Areas, and for the preservation of good order therein.

 

Exhibit “C”

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT D

PARKING LOTS

LOGO [g381316g49v46.jpg]

 

Exhibit “D”

Page 1 of 1